CRAWLEY, Judge,
dissenting.
I must respectfully dissent from this court’s affirmance without opinion of the judgment authorizing the search of the adoption records of Floyd Campbell for two reasons. According to Ala.Code 1975, § 26-10A-31®, a trial court may release nonidentifying information from an adoption file to any person who demonstrates a compelling need for that information. I cannot agree that Campbell’s petition, in which she states that she needs the current medical records of a blood relative to trace a congenital heart condition, demonstrates a compelling need. I believe that Campbell would need to provide the reason that the information she is seeking is necessary to treat her condition and not simply necessary to “trace” it. In addition, the information that Campbell seeks — -the current medical records of a blood relative — would require the release of identifying information, which the statute does not appear to permit the trial court to release.